DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  The claim comprises 󠇪”󠇪□”s where it appears  “µm” and ̥”˚” should be.  Appropriate correction is required.

    PNG
    media_image1.png
    70
    279
    media_image1.png
    Greyscale

Specification
The disclosure is objected to because of the following informalities: On pages 8, 9, and 32-35, The claim comprises 󠇪”󠇪□”s where it appears  “µm” and ̥”˚” should appear.  

 
    PNG
    media_image2.png
    85
    272
    media_image2.png
    Greyscale
.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shindo (2017/0038681).
Shindo discloses a radiation sensitive resin composition comprising a binder resin, a radiation sensitive compound, and a crosslinking agents, wherein the binder resin may comprise a combination of resins, including an acrylic resin and a siloxane:

    PNG
    media_image3.png
    238
    355
    media_image3.png
    Greyscale

The siloxane has a structure as instantly claimed, wherein p (instant n) can be zero (instant claims 4 and 5):

    PNG
    media_image4.png
    192
    353
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    78
    355
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    79
    354
    media_image6.png
    Greyscale

Two or more such compounds are contemplated for use in the composition as required by the instant claim 10.
The acrylic resin includes units as set forth by the instant claim 6, and while the reference is silent with respect to the dissolution rate property set forth in the instant claim 2, given that the resin has units similar to those preferred (and possess the claimed property), one of ordinary skill in the art absent evidence to the contrary, would have expected the polymer of the reference to inherently possess the claimed property:

    PNG
    media_image7.png
    109
    349
    media_image7.png
    Greyscale

The reference teaches that the binder resin may comprise a combination of resins each having a MW as set forth by the instant claim 3, and one of skill in the art would have immediately envisaged a 50:50 blend of resins when two (siloxane and acrylic) are employed in combination, thus meeting the limitations for the amount of siloxane resin set forth by the instant claim 8.

    PNG
    media_image8.png
    64
    343
    media_image8.png
    Greyscale

The quinone diazide compound meets the limitations of the instant claims:

    PNG
    media_image9.png
    255
    351
    media_image9.png
    Greyscale


The composition preferably comprises an epoxy compound (instant claim 9). 
    PNG
    media_image10.png
    34
    345
    media_image10.png
    Greyscale

The composition comprises an additional compounds in an amount which the effects of the present invention are not impaired, including phenol antioxidants, which fall within the scope of the instant component (c ). While the reference is silent with respect to the amount of the additive, one of ordinary skill in the art would have recognized this statement as the reference teaching that the amount of each additive is a result-effective variable, and one of skill in the art would have been motivated to use an amount effective to impart the desires properties to the material. The other additives are employed in amount falling within the claimed range, thus indicating that additives have a broad range which overlaps that of the instant claim 7, for inclusion into the composition. When one of skill in the art employs the compound in an amount effective to impart the antioxidant properties to the compositions, the amount would be expected to fall within the claimed range (MPEP 2144.05 II. B.).
The resin is employed in a method of forming a pattern, wherein the final pattern is crosslinked/ cured after development to form a cured film (see examples; instant claim 12).
Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Shindo et al, choosing as the resin, a combination of a siloxane and an acrylic resin as taught by the reference, with the resultant material also meeting the limitations of the instant claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional relevant references teaching similar compounds and compositions are cited on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722